Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 14th, 2022.
Applicant's election with traverse of claims 1-6 and 13-18 in the reply filed on September 14th, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.
This is not found persuasive because the species are independent or distinct because Species A is directed towards a vent powered by a solar panel that is placed on the ridge vent.  Species B is directed towards a vent powered by a solar panel that is L-shaped and arranged on a soffit.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskola (US 2012/0045983 A1).

In view of Claim 1, Eskola teaches a roofing apparatus (Figure 1-3), comprising:
an elongated vent, having a cross-sectional profile corresponding to a roof peak (Figure 2-3 & Paragraph 0020 – the ventilation apparatus);
at least one fan within a housing integrated within the elongated vent (Figure 2-3, #53 & Paragraph 0020);
at least one solar panel integrated within the elongated vent to provide energy to the at least one fan (Figure 2-3, #143 & Paragraph 0020);
at outlet area with the housing to allow air to escape from an area within a structure beneath the fan (Figure 2, #113 & Paragraph 0020);
a flexible region at the substantial center of the elongated vent for adjustment of the cross-sectional profile (Figure 2-3, #43).

In view of Claim 2, Eskola is relied upon for the reasons given above in addressing Claim 1.  Eskola teaches the elongated vent further comprises one or more ventilation slots disposed on a lower side of the elongated vent (Figure 2, the holes present in the vent that allows the air to flow outwards).

In view of Claim 13, Eskola teaches a roofing apparatus (Figure 1-3), comprising:
a fan housing having a cross-sectional profile corresponding to a profile of an elongated roof vent for installation on a roof peak (Figure 2-3 & Paragraph 0020 – the ventilation apparatus);
at least one fan within the housing (Figure 2-3, #53 & Paragraph 0020);
at least one solar panel integrated within the fan housing to provide energy to the at least one fan (Figure 2-3, #143 & Paragraph 0020);
at outlet area with the housing to allow air to escape from an area within a structure beneath the fan (Figure 2, #113 & Paragraph 0020);
a flexible region at the substantial center of the housing for adjustment of the cross-sectional profile of the fan housing (Figure 2-3, #43).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eskola (US 2012/0045983 A1) in view of Railkar et al. (US 2014/0259998 A1).

In view of Claim 3, Eskola is relied upon for the reasons given above in addressing Claim 1.  Eskola does not disclose a power supply charged by the solar panel.
Railkar et al. teaches a power supply charged by a solar panel (Figure 6-7 & Paragraph 0030).  Railkar et al. teaches that this advantageously supplies AC power regardless on whether the electrical power grid is up or down (Paragraph 0031).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a power supply charge the solar panel of Eskola for the advantage of having power regardless if the electrical power grid is up or down.

	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eskola (US 2012/0045983 A1) in view of O’Hagin (US 2007/0243820 A1).

In view of Claim 4, Eskola is relied upon for the reasons given above in addressing Claim 1.  Eskola does not disclose a power supply hard-wired to an alternating current source.
O’Hagin teaches that a power supply can be hard-wired to an alternating current source, where a battery is connected to a domestic AC power source in order to provide power when a solar panel is not functional (Paragraph 0028).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a power supply hard-wired to an alternating current source as disclosed by O’Hagin in Eskola’s roofing apparatus for the advantage of having power to operate the fan if the solar panel is not functional.

In view of Claim 15, Eskola is relied upon for the reasons given above in addressing Claim 13.  Eskola does not teach the at least one fan is hard-wired to an alternating current source.
O’Hagin teaches that a fan can be hard-wired to an alternating current source, wherein a battery is connected to a domestic AC power source in order to provide power when a solar panel is not functional (Paragraph 0028).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least one fan is hard-wired to an alternating current source as disclosed by O’Hagin in Eskola’s roofing apparatus for the advantage of having power to operate the fan if the solar panel is not functional.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eskola (US 2012/0045983 A1) in view of Marks (US 9,464,816 B1).

In view of Claims 5-6 and 17-18, Eskola is relied upon for the reasons given above in addressing Claims 1 and 13.  Eskola is silent on the fan housing material.
Marks discloses that fan modules can be constructed of sturdy material which preferably have a degree of resistance to rot or corrosion such plastic or metal (Column 6, Lines 58-61).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fan housing manufactured from either plastic or metal as Marks discloses that these materials are sturdy and have a degree of resistance to rot or corrosion.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eskola (US 2012/0045983 A1) in view of Best Materials “8 inch Solar Power Roof Vent w/ Battery Backup”.

In view of Claim 14, Eskola is relied upon for the reasons given above in addressing Claim 13.  Eskola does not disclose a power supply is integrated into the fan housing that is charged by a solar panel.
Best Materials teaches a power supply is integrated to a fan housing that charges a solar panel (Page 2 – Battery).  Best Materials discloses that battery back-up provides non-stop ventilation during daylight hours and up to 3 days during poor and no-light conditions (Page 1 – Description).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a power supply into the fan housing that is charged by a solar panel for the advantage of having non-stop ventilation.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eskola (US 2012/0045983 A1) in view of Daniels (US 2010/0330898 A1).

In view of Claim 15, Eskola is relied upon for the reasons given above in addressing Claim 13.  Eskola does not teach the at least one fan is hard-wired to an alternating current source.
Daniels teaches that a fan that is hard-wired to an alternating current source for the advantage of improved efficiency (Paragraph 0060).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fan of Eskola be hard-wired to an alternating current source for the advantage of improved efficiency.

In view of Claim 16, Eskola is relied upon for the reasons given above in addressing Claim 1.  Eskola does not teach the at least one fan receives direct current.
Daniels teaches a skilled artisan will appreciate that a fan assembly can comprise either an AC or DC system (Paragraph 0060). 
Applicants attention is directed to MPEP 2143, D. Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" 
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, the following is applicable;
(1) Eskola teaches the base roofing apparatus, upon which the claimed invention has a fan that receives direct current;
(2) Daniels disclose a fan assembly on a ridge vent that receives direct current;
(3) Daniels discloses a skilled artisan would appreciate selecting a DC system to power the fan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726